UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

_________________________________________
                                          )
Linwood Gray,                             )
                                          )
      Plaintiff,                          )
                                          )
              v.                          )                    Civil No. 14-cv-00937 (APM)
                                          )
Harry Staley, et al.,                     )
                                          )
      Defendants.                         )
_________________________________________ )

                  MEMORANDUM OPINION AND ORDER MODIFYING
                       ORDER DATED OCTOBER 22, 2015

       On September 9, 2015, and September 16, 2015, Plaintiff Linwood Gray filed Motions to

Alter or Amend Judgment (collectively “Motions for Reconsideration”), ECF Nos. 34-35, which

were denied by the court on October 22, 2015, Order, ECF No. 41.

       It recently has come to the court’s attention that it erroneously denied Plaintiff’s Motions

for Reconsideration, because the court lacked jurisdiction to do so in light of Plaintiff’s filing of a

notice of appeal. See United States v. DeFries, 129 F.3d 1293, 1302 (D.C. Cir. 1997) (“The filing

of a notice of appeal, including an interlocutory appeal, ‘confers jurisdiction on the court of appeals

and divests the district court of control over those aspects of the case involved in the appeal.’”)

(quoting Griggs v. Provident Consumer Discount Co., 459 U.S. 56, 58 (1982) (per curiam)).

Instead, what the court should have done was issue an indicative ruling that it would deny the

Motions for Reconsideration upon remand. See Fed. R. Civ. P. 62.1(a). The court, therefore,

modifies its Order so as not to “den[y]” Plaintiff’s Motions for Reconsideration, Order at 1, but to

indicate that the court would deny those Motions upon remand.
 
 

       For the foregoing reasons, the court’s Order dated October 22, 2015, is modified as

described above.




                                                Amit P. Mehta
Date: May 9, 2016                               United States District Judge




                                            2